            Case 2:19-cv-02119-MCE-DB Document 12 Filed 08/04/21 Page 1 of 2



 1
     William A. Kershaw (State Bar No. 057486)
 2   Jeffrey M. Schaff (State Bar No. 269606)
     KERSHAW, COOK & TALLEY PC
 3   401 Watt Avenue
 4
     Sacramento, California 95864
     Telephone: (916) 779-7000
 5   Facsimile: (916) 721-2501
     Email: Bill@Kctlegal.Com
 6   Email: Jeff@Kctlegal.Com
 7
     Attorneys For Plaintiff
 8

 9                                UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
     MARICELA CARRANZA,                                 Case No.: 2:19-cv-02119-MCE-DB
12

13
                    Plaintiff,                          Judge Morrison C. England, Jr.
14          v.
                                                        STIPULATION OF DISMISSAL
15   NATIONAL RAILROAD PASSENGER                        WITHOUT PREJUDICE; ORDER
     CORPORATION, d/b/a AMTRAK,                         THEREON
16

17                  Defendants.
18

19

20          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Maricela
21   Carranza, and Defendant National Railroad Passenger Corporation, d/b/a Amtrak, by and through
22   their attorneys, respectfully and jointly submit this Stipulation of Dismissal of this action without
23   prejudice, each party to bear its/her own costs and fees. The parties request that the Clerk of Court
24   now close this case.
25

26

27

28


           STIPULATION OF DISMISSAL WITHOUT PREJUDICE; ORDER THEREON - 1
             Case 2:19-cv-02119-MCE-DB Document 12 Filed 08/04/21 Page 2 of 2



 1   Dated: July 30, 2021                   KERSHAW, COOK & TALLEY PC
 2

 3
                                            By:    /s/William A. Kershaw
 4                                                 William A. Kershaw
                                                   Jeffrey M. Schaff
 5                                                 401 Watt Avenue
 6
                                                   Sacramento, California 95864
                                                   Telephone: (916) 779-7000
 7                                                 Facsimile: (916) 721-2501
                                                   Attorneys for Plaintiff
 8

 9
     Dated: July 30, 2021                   LAW OFFICES OF LYNN M. YEMPUKU

10

11                                          By:
                                                   Daniel T. Schmaeling
12
                                                   P.O. Box 7218
13                                                 London, KY 40742
                                                   Telephone: (916) 649-8333
14                                                 Facsimile: (603) 334-7309
                                                   Attorneys for Defendants
15

16

17                                                 ORDER
18
              In accordance with the foregoing stipulation of the parties, and good cause appearing, this
19   case is hereby dismissed, without prejudice, each side to bear its own costs and attorney’s fees.
20   The matter having now been concluded in its entirety, the clerk of court is directed to close the
21   file.

22            IT IS SO ORDERED.

23   Dated: August 3, 2021
24

25

26

27

28


             STIPULATION OF DISMISSAL WITHOUT PREJUDICE; ORDER THEREON - 2
